Citation Nr: 1109212	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left leg pain, to include as secondary to the service-connected residuals of an os calcis fracture.

2.  Entitlement to service connection for right leg pain, to include as secondary to the service-connected residuals of an os calcis fracture.

3.  Entitlement to service connection for degenerative joint disease of the lumbar spine with mild neuroforaminal encroachment at L5-S1, originally claimed as back pain, to include as secondary to the service-connected residuals of an os calcis fracture.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1966 to August 1966.  The Veteran also served in the Alabama Army National Guard from October 1966 to July 1967 with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from the December 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's claims for service connection for bilateral leg pain and for a back disorder.  

In his December 2007 substantive appeal (VA Form 9) and in an October 2009 statement, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for December 2010, and the Veteran was so notified in November 2010.  However, in written correspondence received in December 2010, the Veteran withdrew his request for a hearing.  Accordingly, the Board is no longer under any obligation to provide the Veteran with a hearing.  38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Before addressing the merits of the Veteran's claims for service connection for bilateral leg pain and for a back disorder, the Board finds that additional development of the evidence is required.

First, although the AOJ sent the Veteran a notice letter dated in June 2005 in order to comply with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), this letter addressed the Veteran's claims only as secondary service connection claims due to his service-connected residuals of bilateral os calcis fractures, but did not address service connection on a direct basis.  Therefore, this letter did not specifically address all the elements of the Veteran's claims.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) (where the Court remanded a claim because the VCAA notice letter failed to specifically list tinea versicolor).  Without proper notice a remand is necessary to comply with the notification duties to the Veteran required under the VCAA.  The letter must satisfy the notification requirements of the VCAA by:  (1) informing him about the information and evidence not of record that is necessary to substantiate his service connection claims on a direct basis; (2) informing him about the information and evidence the VA will seek to provide; and (3) informing him about the information and evidence that he is expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA letter should also address the Veteran's ACDUTRA and INACDUTRA periods of service.

Second, the AOJ must undertake further efforts to obtain the Veteran's complete relevant service records - specifically, the Veteran has submitted a service treatment record (STR) dated in May 1966 which shows treatment for "march fractures" of his heels.  Furthermore, the Board notes that the record contains an NGB Form 22 which shows that the Veteran served in the Alabama Army National Guard from October 1966 to July 1967.  In this regard, the VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When the VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (3) (2010).  Therefore, a remand should be conducted to attempt to obtain these records.  

Third, the Veteran's VA treatment records on file only date to February 2006, almost five years ago.  If he has since received additional relevant treatment, these records should also be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Finally, the Board concludes that new VA medical examinations and opinions are required.  In this instance, the Board is presented with contradictory medical evidence which must be clarified prior to resolution of the Veteran's claims.  

Regarding the history of his back and leg pain disorders, at the time of the Veteran's enlistment examination of December 1965, the Veteran was noted to have experienced a back injury due to a car accident in 1955; however, the Veteran's spine and lower extremities were found to be normal and he was considered qualified for service.  Later that month, a STR notes that the Veteran reported experiencing back and joint pain.  However, his separation examination of July 1966, found that the Veteran's spine and lower extremities were again normal.  A May 1984 VA medical examination also found that the Veteran's spine was normal.  Further VA medical treatment records dated in September 2003, and January and March 2004 have also indicated that the Veteran's spine and gait were normal.  

Then, in February 2005, a private treatment record from D. Hensleigh, M.D., indicates that the Veteran was complaining of chronic leg and back pain related to his in-service injuries.  The Veteran was subsequently diagnosed with lumbosacral strain and degenerative joint disease with mild neuroforaminal encroachment at L5-S1, as well as bilateral hip and knee radiculopathy.  See the February 2006 VA medical examination.  As such, the Veteran has been diagnosed with leg and back pain disorders which may be considered for service connection.

In regards to consideration of the Veteran's claims for service connection for leg and back disorders as secondary to his service-connected residuals of bilateral os calcis fractures, the Veteran was treated during his military service for "march fractures" (also called stress fractures) of the os calcis and given restricted duties in June 1966.  Thereafter, a July 1970 VA medical examination found that the Veteran had a history of march fractures but no disability was found either by physical examination or x-ray.  On this basis, the Veteran was awarded service connection for his residuals of bilateral fractures of the os calcis at a 0 percent (noncompensable) rating for both heels in an August 1970 rating decision.  Subsequently a May 1984 VA medical examination also found that there was no evidence of any disability related to the Veteran's feet.  Then, a November 2003 VA medical examination found that the Veteran was experiencing some swelling and pain and loss of range of motion in the Veteran's heels and ankles, and in February 2004, the Veteran was granted an increased rating for his residuals of an os calcis fracture to 10 percent for each foot.

In regards to the evidence of a connection between the Veteran's military service and his current leg and back pain disorders, in June 2005, the Veteran indicated that he was experiencing leg and back pain due to his service-connected bilateral foot disorders.  In July 2005, Dr. Hensleigh indicated that the Veteran's manner of walking due to his foot problems had acted "synergistically" to cause his current pain.  However, a December 2007 private treatment record from Dr. Hensleigh indicates that the Veteran had jammed his back during his military service due to jumping from a training device.  Dr. Hensleigh concluded that, due to the history of pain from this injury, the Veteran's back problem was probably due to the same etiology as his in-service heel injury.  The VA medical examiner of February 2006 provided a similar conclusion, finding that the Veteran's back and leg pain disorders were not likely secondary to his foot disorder, but due to the same injury as the Veteran's feet, implying a connection to the Veteran's service.  

Taken together, the conclusions provided by both Dr. Hensleigh and the VA medical examiner in February 2006 are contradictory and have been provided without reference to the evidence of record.  In fact, these opinions appear to be based completely on the statements of the Veteran without reference to the relevant medical evidence of record.  As such, the opinions provided have not adequately addressed the record, or provided sufficient explanation to allow the Board to grant the Veteran's service-connection claims at this time.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record). 

When the VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, another VA compensation examination and medical nexus opinion are needed in order to reconcile the conflicting medical evidence and to provide an etiology that thoroughly addresses the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran corrective general VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to notify the Veteran and his representative as to any information not previously provided that is necessary to substantiate his claims for service connection for left and right leg pain, and low back pain on a direct basis, as well as what information or evidence the Veteran should provide, and what information or evidence the VA will attempt to obtain on him behalf.  

	The VCAA letter should also address service connection as due to the Veteran's ACDUTRA or INACDUTRA periods of service

2.	Contact the NPRC, or other appropriate agency, and attempt to obtain the Veteran's complete service treatment records (STRs) and service personnel records (SPRs) from his military service in the Army from April 1966 to August 1966.  

	Also, request from the appropriate source the Veteran's complete STRs and SPRs for his service in the Alabama Army National Guard from October 1966 to July 1967.  

	All attempts to secure these records, and any response received, must be documented in the claims file.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

3.	Obtain all relevant VA medical treatment records dating from February 2006, the most recent treatment records associated with the claims file.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

4.	After all relevant records and/or responses have been associated with the claims file, the AOJ should arrange for the Veteran to undergo appropriate VA neurological and orthopedic examinations of his back and legs.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner for review in conjunction with the subsequent orthopedic examination.  

	The Veteran is hereby advised that failure to report for his scheduled VA examinations, without good cause, may have adverse consequences for his claims.  
	
	Arrange for the Veteran to undergo a VA neurological examination, by an appropriate specialist, to determine the nature and etiology of any current back and leg disorders he may currently be experiencing.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on the examination and comprehensive review of the claims file, the neurological examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current leg and back disorders found.  

	The history provided should specifically address:  the Veteran's medical history including the back injury of 1955, the Veteran's in-service march fracture of the heels in June 1966, the VA medical examination of February 2006, the private treatment records from Dr. Hensleigh dated in July 2005 and December 2007, the other relevant history noted in this opinion, and the history of the Veteran's service-connected residuals of an os calcis fracture, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of any leg and back disorders found, the neurological examiner should answer the following questions for each leg or back disorder identified:

A)	Is it at least as likely as not that any currently identified leg or back disorder is caused by the Veteran's military service?

B)	If the answer to question (A) is no, is it at least as likely as not that any currently identified leg or back disorder is caused by his service-connected residuals of left and right os calcis fractures?

C)	If the answer to question (B) is no, is it at least as likely as not that any of the Veteran's currently diagnosed leg or back disorders are aggravated beyond their natural progression by his service-connected bilateral residuals of os calcis fractures?  

D)	Finally, the examiner should comment on the likelihood that any current leg or back disorders found are due to intercurrent causes, wholly unrelated to his military service or his service-connected disorders, including the Veteran's 1955 car accident, or to other post-service events.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

5.	Then, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of any current leg and low back disorders he may currently be experiencing.  Again, the Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on examination and comprehensive review of the claims file, including consideration of the neurological examination, the orthopedic examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current leg and back disorders found.  

	The history provided should specifically address:  the Veteran's medical history including the back injury of 1955, the Veteran's in-service march fracture of the heels in June 1966, the VA medical examination of February 2006, the private treatment records from Dr. Hensleigh dated in July 2005 and December 2007, the other relevant history noted in this opinion, and the history of the Veteran's service-connected residuals of an os calcis fracture, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of any leg and back disorders found, the orthopedic examiner should answer the following questions for each leg or back disorder identified:

A)	Is it at least as likely as not that any currently identified leg or back disorder is caused by the Veteran's military service?

B)	If the answer to question (A) is no, is it at least as likely as not that any currently identified leg or back disorder is caused by his service-connected residuals of left and right os calcis fractures?

C)	If the answer to question (B) is no, is it at least as likely as not that any of the Veteran's currently diagnosed leg or back disorders are aggravated beyond their natural progression by his service-connected bilateral residuals of os calcis fractures?  

D)	Finally, the examiner should comment on the likelihood that any current leg or back disorders found are due to intercurrent causes, wholly unrelated to his military service or his service-connected disorders, including the Veteran's 1955 car accident, or his post-service employment.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiners should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

6.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

7.	Then, readjudicate the Veteran's claims for service connection for bilateral leg and back disorders, to include as secondary to the Veteran's currently service-connected bilateral residuals of os calcis fractures.  Adjudication of the claims should also consider the applicability of aggravation of a non-service-connected disorder by a service-connected disorder as provided in 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


